                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                       MONROE DIVISION


UNITED STATES OF AMERICA                               Cr. A. No. 19-00078-002

VERSUS                                                 JUDGE TERRY A. DOUGHTY

ASHLEY BRADSHAW                                        MAG. JUDGE KAREN L. HAYES



WRITTEN REASONS FOR RULING ON OBJECTIONS TO PRE-SENTENCE REPORT


       Pending before the Court are certain objections to the Pre-Sentence Report filed by

Defendant Ashley Bradshaw. A hearing was held on December 2, 2019, and the Court issued its

ruling on those objections. These written reasons address the Court’s ruling.

       Objection #1: Defendant objects to the quantity of drugs calculated by the Government

to determine the Base Offense Level, contending that the drug quantity of 1.63 kilograms of

methamphetamine “ice” is incorrect. She admits that she shared an apartment with Co-

Defendant Deleyoung Miller and was aware that he had methamphetamine in his room, and she

further admits that she delivered methamphetamine at his direction. However, she denies that

she was aware that, or that it was reasonably foreseeable for her to know, that Miller had 1.63

kilograms in his room.

       Under USSG §1B1.3(a)(1)(B), “in the case of a jointly undertaken criminal activity,” a

defendant is held accountable for “all acts and omissions of others that were . . . (i) within the

scope of the jointly undertaken criminal activity, (ii) in furtherance of that criminal activity, and

(iii) reasonably foreseeable in connection with that criminal activity”; that occurred during the

commission of the offense of conviction.” While Defendant denies that she was aware of the
amount of drugs Deleyoung Miller possessed, she may be held accountable, regardless of her

actual knowledge, if the relevant conduct criteria are met. The Court finds that they are. Miller

possessed the very drug that she distributed for him, in the apartment that he shared with her, and

the possession of a larger amount of drugs necessary for distribution by multiple persons was

reasonably foreseeable in connection with the criminal activity. Therefore, Defendant’s

Objection #1 is DENIED.

       Objection #2: Defendant objects she should have received a reduction in her offense

level as a minimal/minor/intermediate participant pursuant to U.S.S.G. §3B1.2(a).

       Pursuant to U.S.S.G. § 3B1.2, a defendant’s offense level may be reduced for her

mitigating role in the offense. An offense level is decreased by four levels if the defendant was a

minimal participant in any criminal activity. An offense level is decreased by two levels if the

defendant was a minor participant. For intermediate participants the offense level is reduced

three levels. Defendant bears the burden of proving her mitigating role in the offense by a

preponderance of the evidence.

       Application note 3 explains this adjustment applies to “a defendant who plays a part in

committing the offense that makes him substantially less culpable than the average participant in

the criminal activity.” It is a “fact-based determination,” and the Court considers a number of

factors, including:

       (i)     the degree to which the defendant understood the scope and structure of

               the criminal activity;

       (ii)    the degree to which the defendant participated in planning or organizing

               the criminal activity;




                                                 2
          (iii)   the degree to which the defendant exercised decision-making authority or

                  influenced the exercise of decision-making authority;

          (iv)    the nature and extent of the defendant’s participation in the

                  commission of the criminal activity, including the acts the

                  defendant performed and the responsibility and discretion the

                  defendant had in performing those acts;

          (v)     the degree to which the defendant stood to benefit from the

                  criminal activity.

U.S.S.G. § 3B1.2, cmt. 3 (C).

          A four-level reduction for a minimal participant is intended to cover defendants who are

plainly among the least culpable of those involved in the conduct of the group. A defendant

“who is less culpable than most other participants in the criminal activity, but whose role could

not be described as minimal,” may receive a minor participant reduction.

          Although the Court has found that Defendant was properly held accountable for the entire

amount of the methamphetamine in the conspiracy, the Court also recognizes that, among the

participants, Bradshaw had a lesser role. Applying the factors and considering the particular

facts and circumstances of this case, the Court finds that Defendant should receive a reduction as

a minor participant. Her Objection #2 is GRANTED, and her offense level is reduced by two

levels to 32. With a criminal history category of VI, this results in a change to her Guideline

range of incarceration to 210-262 months. The Pre-Sentence Report is AMENDED to this

extent.

          Objection #3: Defendant next contends that her Adjusted Offense Level




                                                    3
should be 26. Objection #3 is DENIED. The offense level has been reduced as set forth in the

ruling on Objection #2.

       Objection #4: Defendant objects to the use of the “modified categorical approach” in

determining the applicability of the career offender enhancement.       Defendant contends that the

U.S. Probation Office should have used the “categorical approach” and if such was used,

she would not have qualified for the career offender enhancement.

       Specifically, Defendant notes that, with respect to her prior conviction in the Fifth

Judicial District Court, Docket No. F-2014-97, she was charged with violating La. Rev. Stat.

40:967A, which provides in pertinent part:

       . . . it shall be unlawful for any person knowingly or intentionally:

       (1) To produce, manufacture, distribute, or dispense or possess with intent to
           produce, manufacture, distribute, or dispense, a controlled dangerous
           substance or controlled substance analogue classified in Schedule II.

       (2) To create, distribute, or possess with intent to distribute, a counterfeit
           controlled dangerous substance classified in Schedule II.

LA. REV. STAT. 40:967A (emphasis added.)

       Defendant argues that the generic federal counterpart, 21 U.S.C. §841(a), is more

narrowly tailored in that it does not prohibit the distribution of a “controlled substance

analogue.” The federal statute makes it unlawful to distribute a “controlled substance,” which

includes by definition an “immediate precursor” included in Schedules I –V, but an “immediate

precursor” is not defined as a “controlled substance analogue.” Thus, Defendant argues that the

federal statute, 21 U.S.C. §841(a), is more narrowly tailored than the state statute that the

Government relies on to support the career offender enhancement.

       Under U.S.S.G. § 4B1.1(a), a defendant “is a career offender if (1) the defendant was at

least eighteen years old at the time the defendant committed the instant offense of conviction; (2)

                                                  4
the instant offense of conviction is a felony that is either a crime of violence or a controlled

substance offense; and (3) the defendant has at least two prior felony convictions of either a

crime of violence or a controlled substance offense.” The term “controlled substance offense” is

defined as “an offense under federal or state law, punishable by imprisonment for a term

exceeding one year, that prohibits the manufacture, import, export, distribution, or dispensing of

a controlled substance . . . or the possession of a controlled substance . . . with the intent to

manufacture, import, export, distribute or dispense.” U.S.S.G. § 4B1.2(b).

         Previous decisions of district courts and the Fifth Circuit have routinely upheld career

offender designations based on these Louisiana statutes. See, e. g., United States v. Francis, 674

Fed. App’x. 372, 373 (5th Cir. 2016); United States v. Winbush, 407 F.3d 703, 704 n. 1 (5th Cir.

2005); United States v. Adams, No. 05-CR-271, 2016 WL 3060135 at *1 (E.D. La. May 31,

2016).

         However, the Court has also looked at the statute itself. The statute clearly makes it

unlawful for a person to “knowingly or intentionally . . . possess with intent to . . . distribute . . .

a controlled dangerous substance . . . classified in Schedule II.” Defendant’s previous qualifying

state conviction was for possession with intent to distribute methamphetamine. This conviction

under Louisiana’s Uniform Controlled Dangerous Substances Law falls clearly within the

Sentencing Guidelines’ definition of a “controlled substance offense.”

         Finally, the Court finds that the application of the modified categorical approach is

appropriate here. In Mathis v. United States, 136 S. Ct. 2243, 2249 (2016), the Supreme Court

         resolved a circuit split about when the modified categorical approach can be
         applied to try to narrow a statute when a court is considering whether that statute
         qualifies as a certain type of offense under federal criminal and immigration laws.
         . . . Mathis held that only the elements matter. So when a statute merely sets out
         multiple means for committing a crime, some of which match the generic offense



                                                    5
       and others that do not, the ordinary categorical approach applies and there is no
       match to the generic offense.

Gomez-Perez v. Lynch, 829 F.3d 323, 326-27 (5th Cir. 2016). In this case, the Court finds that

the objected-to statute requires proof as to elements, not means, and the Court can properly look

to charging documents under Mathis.

       Defendant’s Objection #4 is DENIED.

       Objections #5, 6 & 7: Defendant objects that her offense level, criminal history

category, and resulting Guideline range should all be amended. For the reasons previously

stated, Defendant’s Objections #5, 6, & 7 are DENIED. Defendant’s offense level and range of

imprisonment have been amended as previously indicated.

       MONROE, LOUISIANA, this 2nd day of December, 2019.




                                                           TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE




                                                6
